City of San Antonio Building




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 27, 2015

                                       No. 04-14-00508-CV

                                         Rudy MENDEZ,
                                            Appellant

                                                  v.

               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                   Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08659
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        On December 4, 2014, the trial court signed an order granting the contests to appellant’s
affidavit of indigence. Appellant’s request for review of the trial court’s order was due no later
than December 15, 2014. Appellant filed a letter, which we construe as an appeal from the trial
court’s order granting the contests, on February 9, 2015. However, because appellant did not
timely seek review of the trial court’s December 4, 2014 order, we do not consider the merits of
his appeal from the trial court’s order sustaining the contests. Therefore, on March 10, 2015, this
court ordered appellant to, no later than March 19, 2015, (1) pay the filing fee of $195.00; (2)
provide written proof to this court that the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; and (3) request in writing, that a reporter’s record be prepared,
designate in writing the exhibits and those portions of the record to be included in the reporter’s
record, file a copy of the request with both the trial court clerk and this court, and provide written
proof to this court that the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee. Our order cautioned appellant that failure to pay these costs no later than
March 19, 2015 could result in the dismissal of his appeal for want of prosecution. See TEX. R.
APP. P. 37.3(b).

        On March 24, 2015, appellant filed (1) a request for an extension of time to pay the court
filing fees and (2) a “notice” that he either has or will file a motion to reconsider our March 10,
2015 order. We GRANT appellant’s request for an extension of time, and hereby ORDER
appellant to pay the $195 filing fee and provide written proof to this court that the clerk’s fee and
reporter’s fee have been paid or arrangements have been made to pay the clerk’s fee and
reporter’s fee no later than April 16, 2015.
       No further extensions of time will be considered or granted. If appellant fails to pay
the $195 filing fee and provide the required written proof, this appeal will be dismissed.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court